Exhibit 3.1 CERTIFICATE OF INCORPORATION OF PAULSON CAPITAL (DELAWARE) CORP. First: The name of this Corporation is Paulson Capital (Delaware) Corp. Second: The address, including street, number, city and county, of the registered office of the Corporation in the State of Delaware is 2711 Centerville Road, Suite 400, Wilmington 19808, County of New Castle; and the name of the registered agent of the Corporation in the State of Delaware at such address is Corporation Service Company. Third: The nature of the business and of the purposes to be conducted and promoted by the Corporation is to conduct any lawful business, to promote any lawful purpose, and to engage in any lawful act or activity for which corporations may be organized under the General Corporation Law of the State of Delaware. FOURTH: A. Number of Directors . The number of directors of the Corporation shall be fixed by the bylaws of the Corporation. B. Classified Board . The Board of Directors of the Corporation shall be classified into three classes, as nearly equal in number as possible, with staggered terms as provided under section 141(d) of the General Corporation Law of the State of Delaware, with one class being elected each year to serve a staggered three-year term. Directors in each class shall be elected at the annual meeting of shareholders of the Corporation. The directors initially elected in Class I will serve until the 2014 annual meeting of shareholders and the election and qualification of their successors. The directors initially elected in Class II will serve until the 2015 annual meeting of shareholders and the election and qualification of their successors. The directors initially elected in Class III will serve until the 2016 annual meeting of shareholders and the election and qualification of his or her successors. Beginning with the election of directors to be held at the 2014 annual meeting of shareholders, and going forward, the class of directors to be elected in such year shall be elected for a three-year term, and at each successive annual meeting of shareholders, the class of directors to be elected in such year would be elected for a three-year term, so that the term of office of one class of directors shall expire in each year. Any director appointed by the Board of Directors of the Corporation to fill a vacancy of a director that resigns, retires, is removed, or otherwise ceases to serve prior to the end of such director’s term in office, shall hold office until the next election of the class for which such director has been chosen, and until that director’s successor has been elected and qualified or until his or her earlier resignation, removal or death. FIFTH: A.
